Exhibit 10.1

 

RENEWAL PROMISSORY NOTE

 

 

$562,500.00

 

Executed at Broward County, Florida

 

 

October 24, 2007

 

 

 

 

FOR VALUE RECEIVED, Parkson Property, LLC, a wholly owned subsidiary of Le@P
Technology, Inc., with a principal place of business at 5601 N. Dixie Highway,
Suite 411, Fort Lauderdale, Florida 33334 (“Maker”), promises to pay to the
order of Bay Colony Associates, Ltd. (the “Payee”), the principal sum of FIVE
HUNDRED SIXTY-TWO THOUSAND FIVE HUNDRED DOLLARS AND NO CENTS ($562,500.00),
together with interest at the rate of seven percent (7%) per annum due and
payable in one lump sum of principal and interest on January 8, 2010. Payment of
principal and accrued interest shall be paid to the Payee at 5601 N. Dixie
Highway, Suite 411, Ft. Lauderdale, FL 33334, or such other place as the Payee
may designate.

This Renewal Promissory Note (this “Note”) is issued subject to the following
additional terms and conditions:

1.              Renewal of Original Note dated March 17, 2006.  This Note is a
renewal promissory note, and renews, amends and restates the terms and
obligations under that certain promissory note made by the Maker to the Payee
dated March 17, 2006 in the original principal amount of $562,500 (the “Prior
Note”). Pursuant to this Note, the maturity date for the payment of principal
and accrued interest under the Prior Note has been extended from January 8, 2008
to January 8, 2010. The original Prior Note is attached to this Note. It is the
intention of the Maker and the Payee that this Note, given in replacement of the
Prior Note, shall amend, restate and renew the Prior Note without constituting a
novation, satisfaction, cancellation or extinguishment of the Prior Note, but
that henceforth the indebtedness represented thereby and the obligations
thereunder shall be paid in accordance with the terms and conditions of this
Note, and not in accordance with the terms and conditions of the Prior Note.

2.            Type of Payment.  Payment of both principal and interest shall be
made in currency of the United States of America which at the time of payment
shall be legal tender for the payment of public and private debts.

3.            Manner of Payment.  Payment shall be made to Payee at the Payee’s
address set forth above or such other place as Payee may designate in writing.

4.           Interest on Overdue Payments.  From and after the date which is
fifteen (15) days after the date upon which any payment of principal hereunder
becomes due and payable, if the same is not timely paid, interest shall be
payable on all sums outstanding hereunder at the rate of fifteen percent (15%)
per annum.

 

--------------------------------------------------------------------------------



 

5.

Miscellaneous.

 

(A)

This Note shall be binding upon the Maker and its successors and assigns.

(B)          If any provision hereof shall be held invalid or unenforceable by
any court of competent jurisdiction or as a result of future legislative action,
such holding or action shall be strictly construed and shall not affect the
validity or effect of any other provision hereof.

(C)          The validity, interpretation and effect of this Note shall be
exclusively governed by, and construed in accordance with, the laws of the State
of Florida, excluding the “conflict of laws” rules thereof.

(D)          This Note may not be amended or modified, nor shall any waiver of
any provision hereof be effective, except by an instrument in writing executed
by the Maker and Payee.

(E)           In case suit shall be brought for the collection hereof, or if it
is necessary to place the same in the hands of an attorney for collection, the
Maker agrees to pay reasonable attorneys’ fees and costs for making such
collections.

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.

 

 

Parkson Property, LLC

 

 

 

 

 

 

 

By:

/s/ Donald J. Ciappenelli

 

 



--------------------------------------------------------------------------------

 

Name:

Donald J. Ciappenelli

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 